Exhibit 10

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as of
December 20, 2002 by and between R. Lanier Miles, a resident of the State of
Georgia (“Employee”) and Southeastern Bank, a Georgia state banking corporation
(“Employer”).

 

W I T N E S S E T H:

 

WHEREAS, Employer and Employee each deem it necessary and desirable, for their
mutual protection, to execute a written document setting forth the terms and
conditions of their employment relationship;

 

NOW, THEREFORE, in consideration of the employment of Employee by Employer, of
the premises and the mutual promises and covenants contained herein, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1. Employment and Duties. Employer hereby employs Employee to serve as Executive
Vice President, chief lending officer, of Employer and to perform such other
duties and responsibilities as customarily performed by persons acting in such
capacity. During the term of this Agreement, Employee will devote his full time
and effort to his duties hereunder.

 

2. Term. Subject to the provisions of Section 12 of this Agreement, the period
of Employee’s employment under this Agreement shall be deemed to have commenced
as of the date hereof and shall continue for a period of 24 calendar months
thereafter unless Employee dies before the end of such 24 months. In such case,
the period of employment shall continue until the end of the month of Employee’s
death. The period of employment shall automatically be extended for additional
one year terms on each anniversary without further action by the parties,
commencing on December 30, 2004 and each December 30 thereafter. No such
automatic extension shall occur if either party shall, within 90 days prior to
any said anniversary, have given written notice to the other of its intention
that this Agreement shall not be so extended.

 

3. Compensation. For all services to be rendered by Employee during the term of
this Agreement, Employer shall pay Employee in accordance with the terms set
forth in Exhibit A, net of applicable withholdings, payable in semi-monthly
installments.

 

4. Expenses. So long as Employee is employed hereunder, Employee is entitled to
receive reimbursement for, or seek payment directly by Employer of, all
reasonable expenses which are consistent with the normal policy of Employer in
the performance of Employee’s duties hereunder, provided that Employee accounts
for such expenses in writing.

 

5. Employee Benefits. So long as Employee is employed hereunder, Employee shall
be entitled to participate in the various employee benefit programs adopted by
Employer from time to time.

 

6. Vacation. Employee shall be entitled to four weeks annual vacation.

 

7. Confidentiality. In Employee’s position as an employee of Employer, Employee
has had and will have access to confidential information, trade secrets and
other proprietary information of vital importance to Employer and has and will
also develop relationships with customers, employees and others who deal with
Employer which are of value to Employer. Employer requires, as a condition to
Employee’s employment with Employer, that Employee agree to certain restrictions
on Employee’s use of



--------------------------------------------------------------------------------

the proprietary information and valuable relationships developed during
Employee’s employment with Employer. In consideration of the terms and
conditions contained herein, the parties hereby agree as follows:

 

7.1 Employer and Employee mutually agree and acknowledge that Employer may
entrust Employee with highly sensitive, confidential, restricted and proprietary
information concerning various Business Opportunities (as hereinafter defined),
customer lists, and personnel matters. Employee acknowledges that he shall bear
a fiduciary responsibility to Employer to protect such information from use or
disclosure unless it is required in the performance of Employee’s duties
hereunder.

 

7.2 For the purposes of this Section 7, the following definitions shall apply:

 

7.2.1 “Trade Secret” shall mean the identity and addresses of customers of
Employer, the whole or any portion or phase of any scientific or technical
information, design, process, procedure, formula or improvement that is valuable
and secret (in the sense that it is not generally known to competitors of
Employer) and which is defined as a “trade secret” under Georgia law pursuant to
the Georgia Trade Secrets Act.

 

7.2.2 “Confidential Information” shall mean any data or information, other than
Trade Secrets, which is material to Employer and not generally known by the
public. Confidential Information shall include, but not be limited to, Business
Opportunities of Employer (as hereinafter defined), the details of this
Agreement, Employer’s business plans and financial statements and projections,
information as to the capabilities of Employer’s employees, their respective
salaries and benefits and any other terms of their employment and the costs of
the services Employer may offer or provide to the customers it serves, to the
extent such information is material to Employer and not generally known by the
public.

 

7.2.3 “Business Opportunities” shall mean any specialized information or plans
of Employer concerning the provision of financial services to the public,
together with all related information concerning the specifics of any
contemplated financial services regardless of whether Employer has contacted or
communicated with such target person or business.

 

7.2.4 Notwithstanding the definitions of Trade Secrets, Confidential
Information, and Business Opportunities set forth above, Trade Secrets,
Confidential Information, and Business Opportunities shall not include any
information:

 

(i) that is or becomes generally known to the public;

 

(ii) that is already known by Employee or is developed by Employee after
termination of employment through entirely independent efforts;

 

(iii) that Employee obtains from an independent source having a bona fide right
to use and disclose such information;

 

(iv) that is required to be disclosed by law, except to the extent eligible for
special treatment under an appropriate protective order; or

 

(v) that Employer’s Board of Directors approves for release.

 

7.3 Employee shall not, without the prior approval of Employer’s Board of
Directors, during his employment with Employer and for so long thereafter as the
information or data remain Trade Secrets,

 

2



--------------------------------------------------------------------------------

use or disclose, or negligently permit any unauthorized person who is not an
employee of Employer to use, disclose, or gain access to, any Trade Secrets.

 

7.4 Employee shall not, without the prior written consent of Employer during his
employment with Employer and for a period of 24 months thereafter as long as the
information or data remain competitively sensitive, use or disclose, or
negligently permit any unauthorized person who is not employed by Employer to
use, disclose, or gain access to, any Confidential Information to which the
Employee obtained access by virtue of his employment with Employer, except as
provided in Section 7.2 of this Agreement.

 

8. Observance of Security Measures. During Employee’s employment with Employer,
Employee is required to observe all security measures adopted to protect Trade
Secrets, Confidential Information and Business Opportunities.

 

9. Return of Materials. Upon the request of Employer and, in any event, upon the
termination of his employment with Employer, Employee shall deliver to Employer
all memoranda, notes, records, manuals or other documents, including all copies
of such materials containing Trade Secrets or Confidential Information, whether
made or compiled by Employee or furnished to him from any source by virtue of
his employment with Employer.

 

10. Severability. Employee acknowledges and agrees that the covenants contained
in Sections 7 through 9 and Section 14 of this Agreement shall be construed as
covenants independent of one another and distinct from the remaining terms and
conditions of this Agreement, and severable from every other contract and course
of business by and among Employer and Employee, and that the existence of any
claim, suit or action by Employee against Employer, whether predicated upon this
Agreement or any other agreement, shall not constitute a defense to Employer’s
enforcement of any covenant contained in Sections 7 through 9 and Section 14 of
this Agreement.

 

11. Specific Performance. Employee acknowledges and agrees that the covenants
contained in Sections 7 through 9 and Section 14 of this Agreement shall survive
any termination of employment, as applicable, with or without Cause (as
hereinafter defined), at the instigation or upon the initiative of any party.
Employee further acknowledges and agrees that the ascertainment of damages in
the event of Employee’s breach of any covenant contained in Sections 7 through 9
and Section 14 of this Agreement would be difficult, if at all possible.
Employee therefore acknowledges and agrees that Employer shall be entitled in
addition to and not in limitation of any other rights, remedies, or damages
available to Employer in arbitration, at law or in equity, upon submitting
whatever affidavit the law may require, and posting any necessary bond, to have
a court of competent jurisdiction enjoin Employee from committing any such
breach.

 

12. Termination.

 

12.1 During the term of this Agreement, Employee’s employment, including without
limitation, all compensation, salary, expenses reimbursement, and employee
benefits may be terminated (i) at the election of Employer for Cause; (ii) at
Employee’s election upon Employer’s breach of any material provision of this
Agreement; (iii) upon Employee’s death; or (iv) at the election of either party,
upon Employee’s disability resulting in an inability to perform the duties
described in Section 1 of this Agreement for a period of 90 consecutive days.

 

3



--------------------------------------------------------------------------------

 

12.2 As used in this Agreement, “Cause” shall mean (i) conduct by Employee that
amounts to fraud, dishonesty, gross negligence or willful misconduct in the
performance of his duties hereunder; (ii) the conviction (from which no appeal
may be, or is, timely taken) of Employee of a felony; (iii) initiation of
suspension or removal proceedings against Employee by federal or state
regulatory authorities acting under lawful authority pursuant to provisions of
federal or state law or regulation which may be in effect from time to time;
(iv) knowing violation of federal or state banking laws or regulations; or (v)
refusal to perform a duly authorized directive of Employer’s Board of Directors.

 

12.3 If this Agreement is terminated either pursuant to Cause, Employee’s death
or Employee’s disability, Employee shall receive no further compensation or
benefits, other than Employee’s salary and other compensation as accrued through
the date of such termination.

 

12.4 Notwithstanding any provisions hereof to the contrary, if there occurs
either a Change in Control (as defined on Exhibit B) of the Employer or if
Employee is terminated by Employer for any reason other than for Cause, then
Employee shall be entitled for a period of 90 days after the date of either (i)
the closing of the transaction effecting such Change in Control; or (ii) notice
of termination by Employer for a reason other than for Cause, to deliver to the
Employer written notice of termination of this Agreement whereupon Employer
shall pay Employee a lump sum cash payment in an amount equal to Employee’s then
current compensation and benefits from Employer, including salary, bonuses, all
perquisites, and all other forms of compensation paid to Employee however
characterized for the fiscal year during the term of this Agreement for which
such compensation was highest. This payment shall be paid to Employee by
Employer within 30 days after the delivery of such notice of termination by
Employee to Employer.

 

13. Notices. All notice provided for herein shall be in writing and shall be
deemed to be given when delivered in person or deposited in the United States
Mail, registered or certified, return receipt requested, with proper postage
prepaid and addressed as follows:

 

Employer:                                                         Southeastern
Bank

                                         1010 Northway Street

                                         Darien, Georgia 31305

                                         Attn: Cornelius P. Holland, III,
Chairman

 

Employee:                                                        R. Lanier Miles

                                         225 St. Andrews Street

                                         St. Simons Island, Georgia 31522

 

14. Covenant Not to Compete, Not to Solicit and Not to Hire.

 

14.1 For purposes of this Section 14, Employer and Employee conduct the
following business in the following geographic areas:

 

14.1.1 Employer is engaged in the business of transacting business as a bank
which accepts deposits, makes loans, cashes checks and otherwise engages in the
business of banking (collectively, the “Business of Employer”).

 

14.1.2 Employer currently conducts business from its office located at 1010
Northway, Darien, Georgia (the “Main Office”).

 

14.1.3 Employee has established business relationships and performs the duties
described in Section 1 of this Agreement in the geographic area covered by a
circle

 

4



--------------------------------------------------------------------------------

having a radius of 50 miles from the Main Office, and will work primarily in
such area while in the employ of Employer.

 

14.2 Employee covenants and agrees that for a period of one year after the
termination of this Agreement for any reason, Employee shall not, directly or
indirectly, as principal, agent, trustee, consultant or through the agency of
any financial institution, corporation, partnership, association, trust or other
entity or person, on Employee’s own behalf or for others, provide the duties
described in Section 1 of this Agreement for any entity or person conducting the
Business of Employer within the geographic area covered by a circle having a
radius of 50 miles from the Main Office.

 

14.3 During the term of this Agreement and for a period of one year after the
termination of this Agreement for any reason, Employee will not enter into, and
will not participate in, any plan or arrangement to cause any employee of
Employer to terminate his or her employment with Employer, and, Employee agrees
that for a period of at least one year after the termination of employment by
any employee of Employer, Employee will not hire such employee in connection
with any business initiated by Employee or any other person, firm or
corporation. Employee further agrees that information as to the capabilities of
Employer’s employees, their salaries and benefits, and any other terms of their
employment are Confidential Information and proprietary to Employer.

 

14.4 Employee and Employer shall periodically amend this Agreement by updating
the address referenced in Section 14.1.2 of this Agreement so that it at all
times lists the then current geographic area served by Employer for which
Employee performs the duties described in Section 1 of this Agreement.

 

15. Miscellaneous.

 

15.1 This Agreement, together with Exhibits A and B, constitutes and expresses
the whole agreement of the parties in reference to the employment of Employee by
Employer, and there are no representations, inducements, promises, agreements,
arrangements, or undertakings oral or written, between the parties other than
those set forth herein.

 

15.2 This Agreement shall be governed by the laws of the State of Georgia.

 

15.3 Should any clause or any other provision of this Agreement be determined to
be void or unenforceable for any reason, such determination shall not affect the
validity or enforceability of any clause or provision of this Agreement, all of
which shall remain in full force and effect.

 

15.4 Time is of the essence in this Agreement.

 

15.5 This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their successors and assigns. This Agreement shall not be
assignable by Employee without the prior written consent of Employer.

 

15.6 This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original and all of which taken together shall constitute but
a single instrument.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

“Employee”

   

/s/    R. LANIER MILES        

--------------------------------------------------------------------------------

R. Lanier Miles

 

(SEAL)

 

 

“Employer”

SOUTHEASTERN BANK, a Georgia state banking corporation

/s/    CORNELIUS P. HOLLAND, III        

--------------------------------------------------------------------------------

Title: Cornelius P. Holland, III,

Chairman

 

6



--------------------------------------------------------------------------------

 

Exhibit A

to Employment Agreement By and Between

R. Lanier Miles and

Southeastern Bank

 

Employee Compensation

 

Capitalized terms used herein and not defined shall have the meanings set forth
in the Employment Agreement.

 

Base Salary: $142,000 per year payable in 24 twice monthly payments subject to
annual increases in an amount equal to such amount as the Board of Directors in
its discretion shall determine to be appropriate under the circumstances.

 

Bonus Plans:

 

  (1)   Cash Bonus

 

(a) For 2003, Employer shall pay Employee a cash bonus of $21,300 in two equal
annual installments of $10,650, beginning on December 31, 2003 and ending on
December 31, 2004, provided that Employee is employed by Employer on such
payment dates;

 

(b) For 2004 and beyond, Employer shall pay Employee a cash bonus of up to 15%
of Base Salary if Employer makes or exceeds loan growth and other goals
established by the compensation committee of the Board of Directors of the Bank.

 

  (2)   Christmas Bonus—Up to one month’s Base Salary at the discretion of the
Board of Directors of Employer.

 

Insurance:

 

  (1)   Group Life Insurance—Employer’s group plan through GBA sponsored carrier
not to exceed $250,000;

 

  (2)   Disability Insurance—Employer’s group plan through GBA sponsored carrier
not to exceed 60% of Base Salary; and

 

  (3)   Executive Life Insurance—Employer will reimburse Employee for premiums
incurred to obtain a policy providing for $100,000 death benefit on renewable
term policy subject to insurability of Employee at no higher than standard
rates.

 

Annual Physical: Employer shall reimburse Employee for costs incurred for a
limited annual physical with Employer approved physician. Additional tests and
services are at the option and expense of Employee.



--------------------------------------------------------------------------------

 

Exhibit B

to Employment Agreement By and Between

R. Lanier Miles and

Southeastern Bank

 

“Change in Control” shall mean:

 

  (a)   in any transaction, whether by merger, consolidation, asset sale, tender
offer, reverse stock split, or otherwise, which results in the acquisition or
beneficial ownership (as such term is defined under rules and regulations
promulgated under the Securities Exchange Act of 1934, as amended) by any person
or entity or any group of persons or entities acting in concert, of 50% or more
of the outstanding shares of common stock of Employer or its parent,
Southeastern Banking Corporation (“SBC”);

 

  (b)   the sale of all or substantially all of the assets of Employer or SBC;
or

 

  (c)   the liquidation of Employer or SBC.